 


109 HRES 149 IH: Honoring the life and contributions of the late Dr. John B. Tsu for his dedication and service to the United States of America through many high-level boards and commissions and for his service on behalf of the Asian Pacific American community.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 149 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Royce (for himself and Mr. Honda) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the life and contributions of the late Dr. John B. Tsu for his dedication and service to the United States of America through many high-level boards and commissions and for his service on behalf of the Asian Pacific American community. 
 
Whereas from 1958 to 1977, Dr. John B. Tsu taught at Seton Hall University in New Jersey where he founded the Department of Asian Studies and Non-Western Civilization and served as Chair of the Department for 10 years; 
Whereas in 1977, Dr. Tsu became the Director of Multicultural and Bilingual Programs at the University of San Francisco, where he expanded the Doctoral program from 9 students to 300, then established the Asian Pacific Institute at John F. Kennedy University; 
Whereas from 1989 to 1991, Dr. Tsu served as the Secretary of Education's Representative for Region IX where he was instrumental in promoting the Secretary's policies to school boards and institutions of higher education throughout the western United States; 
Whereas in 1990, Dr. Tsu was elected to the Board of Regents of John F. Kennedy University;
Whereas in 1990, Dr. Tsu was appointed to the US-Japan Conference on Cultural and Educational Interchange, where he became a Commissioner of the Japan-US Friendship Commission; 
Whereas from 1992 to 2005, Dr. Tsu served as President of the Asian American Political Education Foundation and encouraged Asian Pacific Americans to participate in the political arena; 
Whereas Dr. Tsu was a life-long educator and served in numerous roles at Seton Hall University, the University of San Francisco, Hoover Institution at Stanford University, and John F. Kennedy University; 
Whereas Dr. Tsu was honored with numerous awards, including citations from the American Association of United Nations, the Institute of Chinese Culture of New York, and the Outstanding Scholars in America, the Bishop McQuade Medal of distinguished service as a faculty member at Seton Hall University, and was named an honorary member of Alpha Mu Gamma and Phi Kappa Theta; 
Whereas Dr. Tsu served as the first Chairman of the International Leadership Foundation in 2000 and was named Chair Emeritus in 2002, where he helped pioneer educational and advancement opportunities for Asian Pacific Americans of all ages and provided scholarships for Asian American Students in public service and international affairs; 
Whereas throughout his distinguished career and service to the community, Dr. Tsu advised the Office of Presidential Appointments by recommending hundreds of Asian Pacific Americans for top management and advisory roles to serve various administrations dating back four decades; 
Whereas Dr. Tsu's dedicated service on behalf of the Asian Pacific American community was widely recognized by governors and Presidents, who appointed him to many high-level boards and commissions, including President Nixon, who appointed him to the Presidential Advisory Commission on the Education of Disadvantaged Children, President Ford, who appointed him to the National Heritage Studies Committee, President George H.W. Bush, who appointed him as Co-Chair of the Presidential Personnel Advisory Committee, and President George W. Bush, who appointed him as Chair of the President's Advisory Commission on Asian Americans and Pacific Islanders; and 
Whereas Dr. Tsu devoted much of his time and energy to community projects and committed his life to the service of others, always looking to build relationships and to partner with other individuals and organizations to provide more opportunities for the Asian Pacific American community: Now, therefore, be it 
 
That the House of Representatives— 
(1) honors the life of the late Dr. John B. Tsu for his dedication and service to the United States, for his service to the Asian Pacific American community, and for his lifetime of work as an educator who helped to promote Asian Pacific American leaders; and  
(2)expresses its deepest sympathy and condolences to his family.  
 
